Citation Nr: 0115760	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  95-31 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a service-connected low back disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected right knee chondromalacia.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected left knee chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1960 to 
May 1970, January 1971 to January 1975, and November 1980 to 
June 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1995 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO) which 
denied increased ratings for left and right knee disabilities 
and a low back disability.  

The veteran appealed that rating decision, and by May 1999 
Board decision, the case was remanded to the RO for further 
development.  In a September 2000 supplemental statement of 
the case, the RO again declined to increase the ratings 
associated with his right and left knee disabilities.  The RO 
did, however, grant an increased rating for the low back 
disability.

Although each increase represents a grant of benefits, a 
decision awarding a higher rating, but less that the maximum 
available benefit, does not abrogate the pending appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the matter of 
an increased rating for his low back disability continues 
before the Board.

By April 1976 rating decision, the RO denied service 
connection for a neuropsychiatric disorder.  In January 1995, 
the veteran sought to reopen his claim of service connection 
for a psychiatric disability.  By March 1995 decision, the RO 
declined to reopen the claim, stating that no new and 
material evidence had been submitted.  The veteran filed a 
timely notice of disagreement in April 1995.  See 38 C.F.R. 
§§ 20.200, 20.201. 20.302(a) (2000).  However, a statement of 
the case (SOC) has not yet been issued.  As no SOC on this 
matter has ever been issued, additional action by the RO is 
required as set forth below in the Remand portion of this 
decision.  See Manlincon v. West, 12 Vet. App. 328 (1999).


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by no 
more than limitation of motion and minimal functional 
impairment.

2.  The veteran's right knee disability is manifested by no 
more than subjective complaints of pain and minimal 
degenerative changes.

3.  The veteran's left knee disability is manifested by no 
more than subjective complaints of pain and minimal 
degenerative changes.

4.  The veteran has not shown frequent periods of 
hospitalization or an exceptional disability picture with 
marked interference with employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a low back disability have not been met.  38 U.S.C.A. § 
1155, (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.71a, Codes 5295-5292 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for right knee chondromalacia have not been met.  38 U.S.C.A. 
§ 1155, (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.71a, Codes 5099-5014 (2000).

3.  The criteria for an evaluation in excess of 10 percent 
for left knee chondromalacia have not been met.  38 U.S.C.A. 
§ 1155, (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.71a, Codes 5099-5014 (2000).

4.  The criteria for an extraschedular evaluation have not 
been met.  38 C.F.R. § 3.321(b)(1) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By April 1976 rating decision, the RO granted service 
connection for a musculoskeletal disorder involving multiple 
joints, including the knees.  That disability was assigned a 
noncompensable rating, effective January 18, 1975.

By September 1982 rating decision, the RO granted service 
connection for degenerative arthritis of the lumbosacral 
spine, rated 10 percent disabling, effective June 16, 1982.  
The RO also redesignated the veteran's service-connected 
bilateral knee disability as chondromalacia.  The veteran was 
assigned a noncompensable evaluation for each knee, effective 
January 18, 1975.

By December 1983 rating decision, the RO assigned 10 percent 
ratings for his right and left knee disabilities, effective 
June 16, 1982.  The RO declined to increase the 10 percent 
rating assigned the low back disability.  The veteran 
perfected an appeal with respect to that rating decision, but 
by May 1984 Board decision, increased ratings for his low 
back disability and bilateral knee disabilities were denied.

By July 1988 decision, the RO declined to assign increased 
ratings for the above disabilities.  The RO reiterated its 
decision in an April 1989 determination.

In a May 1994 written statement, he indicated that his 
bilateral knee and low back disabilities worsened and that he 
was seeking increased ratings for such.  

A June 1994 VA medical examination report indicated 
subjective complaints of intermittent sharp radiating pain 
across the back and into the right hip.  He also reported 
right toe numbness after prolonged sitting.  Objective 
examination revealed scoliosis in the upper lumbar area and 
flattened lordotic curvature.  Range of motion was apparently 
limited, however, the examiner opined that the lack of lumbar 
spine motion was due to voluntary restriction and not to 
actual pathology.  Toe and heel walking was possible, but his 
gait was slow and careful.  However, the examiner stated that 
all of the veteran's movements were slow and careful, even 
those of the hands and arms.  X-ray findings indicated slight 
scoliosis, but the disc spaces were well-maintained without 
evidence of fracture or subluxation or osteophyte formation.

Subjective complaints pertaining to the knees included 
catching, extremely painful grinding, and difficulty rising 
from a seated position due to pain.  Prolonged walking and 
sitting caused increased pain, and walking down stairs also 
caused knee pain.  Objective examination revealed no evidence 
of significant chondromalacia upon physical examination.  As 
well, no significant grating was noted, and the patellae 
tracked normally in their grooves.  There was no swelling.  
The quadriceps jerk test was minimally positive on both 
sides.  Range of motion was normal and complete bilaterally.  
There was no evidence of laxity or other pathology in either 
knee.  The examiner stated, "Although [the veteran] has 
lived with a history of chondromalacia, I did not find 
significant objective findings to justify this diagnosis at 
this time."  X-ray findings included evidence of loss of 
joint space and sharpening of the tibial spines, bilaterally, 
consistent with early degenerative changes.

By January 1995 rating decision, the RO denied increased 
ratings for his low back and left and right knee 
disabilities.  The veteran perfected an appeal with regard to 
that rating decision.

In April 1996, he was medically examined by VA, at which time 
the examiner described rather slender legs, but no true 
atrophy, and it was noted that the veteran walked without a 
limp and could walk on his heals and toes.  He could squat 
and rise without detectable crepitance.  Range of knee motion 
was to 140 degrees, bilaterally, without pain or discomfort.  
Ligaments were strong and intact bilaterally without evidence 
of instability or laxity.  The patellae appeared to be 
abnormal in shape.  The examiner diagnosed chondromalacia and 
patellofemoral pain syndrome.  An associated x-ray report 
revealed no joint effusion, normal patellar joint spaces 
bilaterally, and no bony abnormalities.  The examiner noted 
no changes since a prior, October 1995 x-ray report.  

On July 1998 VA orthopedic examination, the veteran 
complained of low back pain, worsening on prolonged standing, 
stooping, and bending.  He stated that the pain did not 
radiate to the legs, and that he never wore a back brace.  
Lumbar spine motion was to 65 degrees of flexion, to 20 
degrees of extension, and lateral bending was to 20 degrees, 
bilaterally.  Rotation was to 50 degrees, bilaterally.  No 
paraspinal spasm was noted.  The examiner reported that a 
1994 CAT scan showed foraminal stenosis on the right at L5-S1 
and a vacuum disc disease at L5-S1.  Degenerative disc 
disease of the lumbar spine at L4-5 and L5-S1 was diagnosed.  
As to the knees, the veteran described pain that forced him 
to reduce stride length.  He stated he used knee braces in 
the past and was contemplating a cane.  The examiner 
described some knee locking, but no swelling.  Objective 
examination revealed normal heel-toe walk and a normal gait.  
His knee and ankle reflexes were described as good, and motor 
strength was normal throughout the lower extremities.  There 
was no effusion, and range of motion was from zero to 140 
degrees bilaterally.  The McMurray test was negative, and 
both knees were stable.  There was a positive patellar grind 
and apprehension, bilaterally.  X-ray studies of the knees 
were unremarkable.  Mild, bilateral chondromalacia was 
diagnosed.  

By May 1999 Board decision, the case was remanded for further 
development of the evidence, to include a medical examination 
addressing the severity of the relevant symptoms and the 
extent of any functional impairment.

In August 1999, the veteran had another VA medical 
examination; his complaints included constant pain, described 
as 7-10 on a 1-10 scale.  He described the knee pain and back 
as sharp, burning, and knifelike.  He stated that his back, 
hips and knees felt like they were going to "snap out of 
socket."  Objective examination revealed a prominent right 
lumbar "hump."  The right leg was described as 1/2 inch 
longer than the left.  Back range of motion was described as 
"markedly decreased" with forward flexion to 65 degrees, 
extension to 20 degrees, side bending to 25 degrees, 
bilaterally, with 40 degrees rotation in each direction.  
Neurologic examination of the lower extremities was normal, 
but deep tendon reflexes required augmentation.  X-ray 
findings included moderately severe rotoscoliosis of the 
lumbar spine and facet arthropathy with some degenerative 
disc disease of the lower thoracic and lumbar spine.  
Examination of the knees reflected atrophy of the quadriceps, 
stemming from disuse.  Range of motion was from zero to 135 
degrees, bilaterally, and the knees were described as stable, 
without significant crepitus.  X-ray films of the knees 
showed minimal degenerative changes.

The examiner diagnosed chronic low back pain secondary to 
rotoscoliosis and moderately severe facet atrophy with 
degenerative disc disease, mild degenerative disc disease of 
the thoracic spine, and mild degenerative arthritis of the 
knees, bilaterally.  The examiner opined that the veteran was 
able to seek and maintain employment and that increased 
physical activity would be more beneficial than sedentary 
activities.  The examiner described the functional impairment 
of his low back as moderate and stated that such would limit 
only his ability to lift and stand.  Functional impairment of 
the knees was described as minimal except for the functional 
impairment related to the disuse atrophy of the knees and 
quadriceps.

By September 2000 supplemental SOC, the RO increased the 
rating for his low back disability to 20 percent, effective 
May 6, 1994.  However, the RO did not increase the 10 percent 
ratings assigned to each knee.

Law and Regulations

Initially, the Board notes that while this claim was decided 
by the RO before enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), a remand to the RO for additional action pertaining 
to these issues is unwarranted as VA has already met its 
obligations to the veteran under that statute.  All relevant 
facts have been adequately developed by the RO; given the 
facts of this case, there is no reasonable possibility that 
any further assistance to the veteran would aid in 
substantiating his claims.  The RO obtained service and other 
medical records and arranged for several comprehensive VA 
examinations.  Also, the RO issued detailed SOCs and 
supplemental SOCs.  Consequently, VA has satisfied its duty 
to the veteran under VCAA.  As the RO fulfilled the duty to 
assist, and as the change in law has no material effect on 
adjudication of his current claims, the Board finds it can 
consider the merits of this appeal without prejudice to him.  
Bernard v Brown, 4 Vet. App. 384 (1993)

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In determining the 
disability rating, VA has a duty to acknowledge and consider 
all regulations which are potentially applicable based upon 
the assertions and issues raised in the record and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Governing regulations 
include 38 C.F.R. §§ 4.1, 4.2 (2000), requiring an evaluation 
of the complete medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor.  VCAA (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 4.3 (2000).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2000).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2000).  The provisions of 38 C.F.R. § 4.45 and 4.59 (2000) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  Functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability.  DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

Analysis
I.  Low Back Disability

The veteran is currently assigned a 20 percent evaluation for 
degenerative disc disease of the lumbar spine, under 38 
C.F.R. § 4.71a, Code 5295-5292.  38 C.F.R. § 4.27 (2000) 
provides that hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.

38 C.F.R. 4.71a, Code 5295 pertains to lumbosacral strain.  
Under that code, a 10 percent evaluation is warranted for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation is warranted with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A maximum 40 percent evaluation is 
warranted for a severe disability manifested by listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. 4.71a, Code 5295 (2000).

Under 38 C.F.R. § 4.71a, Code 5292, a 10 percent rating is 
warranted for slight limitation of motion of the lumbar 
spine.  A 20 percent rating is warranted for moderate 
limitation of motion, and a maximum 40 percent rating is 
warranted for severe limitation of motion of the lumbar 
spine.  

The veteran's subjective complaints have included 
descriptions of sharp, burning, and knifelike pains and 
increased pain upon stooping, bending, and prolonged 
standing.  In August 1999, he told the VA examiner that he 
would describe his pain at 7-10.  Complaints of radiating 
pain, however, have varied.  In June 1994, he described sharp 
radiating pain across the back and into the right hip.  In 
July 1998 he stated that his low back pain did not radiate 
into his legs.  Radiating pain was not mentioned in the 
August 1999 examination report.  Moreover, the June 1994 
examination report reflected an opinion that the veteran was 
exaggerating his low back symptoms.

However, the Board is primarily interested in the more recent 
VA examination reports, as the current level of disability is 
at issue.  See Francisco, supra.  The August 1999 VA 
examination report indicated that the veteran's thoracolumbar 
range of motion was markedly decreased and rotoscoliosis with 
moderately severe facet atrophy and degenerative disc disease 
were diagnosed.  However, functional impairment only limited 
his ability to lift and stand.

Pursuant to the foregoing, no more than a 20 percent rating 
is warranted for his low back disability.  Under 38 C.F.R. 
§ 4.71a, Code 5295, the higher rating of 40 percent would 
require listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space.  A 40 percent evaluation would also be warranted 
if only some of these manifestations were present if there 
was also abnormal mobility on forced motion.  The medical 
evidence is silent with respect to the symptoms listed above 
with the exception of limitation of forward bending and 
degenerative changes in the lumbar spine.  However, as no 
abnormal mobility on forced motion was noted, a 40 percent 
evaluation under Code 5292 is not warranted.  

38 C.F.R. § 4.71a, Code 5292 pertains to limitation of lumbar 
motion.  Again, no more than a 20 percent evaluation is 
warranted under that code.  The August 1999 VA examination 
report reflected that low back range of motion was "markedly 
decreased," suggestive of moderate loss of lumbar spine 
range of motion.  Further, the examiner did not describe his 
limited range of motion as severe.  Most salient, however, is 
the fact that the examiner described functional impairment of 
the low back as moderate, limiting only his ability to lift 
and stand.  Limitation on bending was not mentioned.  Thus, 
again, no more than a 20 percent rating is warranted under 
Code 5292, suggestive of moderate lumbar limitation of 
motion.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation in that the veteran 
manifests no separate and distinct symptoms of low back 
disability not contemplated in the currently assigned 20 
percent ratings as permitted under the Schedule.

As stated above, DeLuca held that where evaluation is based 
on limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  In this 
case, the August 1999 examiner noted that the veteran had 
chronic low back pain secondary to rotoscoliosis but did not 
state that such pain caused additional limitation of motion.  
Indeed, the examiner opined that increased physical activity 
would prove beneficial.  To the extent that pain has 
contributed to limitation of lumbar motion, however, the 
above analysis already contemplates limitation of motion with 
consideration of the additional limitation due to pain.  The 
competent evidence does not reflect additional limitation so 
as to warrant assignment of a higher evaluation under DeLuca.  
Furthermore, although the veteran has consistently complained 
of pain, he has never worn a back brace and has taken little 
other possibly ameliorative action.

In sum, the competent evidence of record shows that the 
currently assigned 20 percent evaluation encompasses the 
veteran's limitation of low back motion and the additional 
limitation due to pain.  An increased schedular rating, 
therefore, is not warranted at this time.  

II.  Right and Left Knee Chondromalacia

The veteran's right and left knee disabilities are rated 
under 38 C.F.R. § 4.71a, Code 5099-5014.  See 38 C.F.R. § 
4.27.

DiaCode 5014 pertains to osteomalacia.  The diseases listed 
under Codes 5013 to 5024 are rated under limitation of motion 
of the affected parts, as degenerative arthritis, except gout 
which is rated under Code 5002.  38 C.F.R. § 4.71a, Codes 
5013-5024 (2000).  Thus, in this instance, the Board must 
look to codes pertaining to limitation of motion of the 
knees.

Full range of motion of the knee is from 0 degrees to 140 
degrees in extension and flexion.  See 38 C.F.R. § 4.71, 
Plate II (2000).

The record shows that the veteran had normal range of motion 
during the June 1994 VA examination without evidence of 
pathology in either knee.  He had normal range of motion 
without discomfort during the April 1996 VA examination.  The 
associated radiologic findings revealed normal patellar joint 
spaces and no effusion or bony abnormalities.  The July 1998 
VA examination revealed bilateral knee range of motion from 
zero to 140 degrees.  The August 1999 VA examination report 
reflected that knee range of motion was to 135 degrees, 
bilaterally.

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Codes 5260 and 5261 (2000).  Code 5260 provides for 
a zero percent evaluation where flexion of the leg is only 
limited to 60 degrees.  For a 10 percent evaluation, flexion 
must be limited to 45 degrees.  For a 20 percent evaluation 
is warranted where flexion is limited to 30 degrees.  A 30 
percent evaluation may be assigned where flexion is limited 
to 15 degrees.  Code 5261 provides for a zero percent rating 
where extension of the leg is limited to five degrees.  A 10 
percent rating requires extension limited to 10 degrees.  A 
20 percent rating is warranted where extension is limited to 
15 degrees.  A 30 percent rating may be assigned where the 
evidence shows extension limited to 20 degrees.  For a 40 
percent evaluation, extension must be limited to 30 degrees.  
And finally, where extension is limited to 45 degrees, a 50 
percent rating may be assigned.  38 C.F.R. § 4.71a, Codes 
5260, 5261.

Codes 5260 and 5261 are not applicable to either of the 
veteran's knee disabilities.  Since June 1994, his right and 
left knees had normal ranges of motion.  The one exception is 
the August 1999 examination report which indicated a range of 
motion that was from zero to 135 degrees, bilaterally.  
However, such limitation of motion does not fall within the 
purview of Code 5261 and would not even entitle him to a 
noncompensable evaluation under Code 5260.  

Under Code 5257, pertaining to "other impairment of the 
knee," a 10 percent rating is warranted for slight knee 
impairment (recurrent subluxation or lateral instability). A 
20 percent rating contemplates a moderate degree of 
impairment, and a maximum 30 percent rating is warranted for 
a severe degree of impairment to the knee.  38 C.F.R. 
§ 4.71a, Code 5257 (2000).  In this case, the competent 
medical evidence has not shown recurrent subluxation or 
lateral instability.  Thus, Code 5257 is not for application 
with respect to either knee.  

When a knee disorder is rated under 38 C.F.R. § 4.71a, Code 
5257 and a veteran also has limitation of knee motion which 
at least meets the criteria for a zero percent evaluation 
under 38 C.F.R. § 4.71a, Codes 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  If a veteran does not meet the 
criteria for a zero percent rating under either Code 5260 or 
Code 5261, there is no additional disability for which a 
separate rating for arthritis may be assigned.  VAOPGCPREC 
23-97 (July 1, 1997).  See also VAOPGCPREC 9-98 (August 14, 
1998).  As the veteran does not qualify for compensation 
under Codes 5257, 5260, and 5261, VAOPGCPREC 27-97 and 
VAOPGCPREC 9-98 are not for application.  

The Board has also considered whether factors including 
functional impairment and pain as addressed in 38 C.F.R. §§ 
4.10, 4.40 and 4.45 would warrant a higher rating.  See 
DeLuca, supra.  However, the most recent VA examination 
report indicated that functional impairment of the knees was 
minimal except for functional impairment related to atrophy 
resulting from disuse.  Moreover, although the veteran has 
described severe knee pain, the numerous objective findings 
have always described knee symptomatology as mild or minimal.  
Therefore, a higher rating is not warranted under these 
provisions.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran, as 
required by Schafrath, supra.  However, the Board finds no 
basis upon which to assign higher disability evaluations in 
that the veteran manifests no separate and distinct symptoms 
of right or left knee disabilities not contemplated in the 
currently assigned 10 percent ratings as permitted under the 
Schedule.  Thus, ratings greater than the 10 percent 
currently assigned his right and left knees are not shown to 
be warranted.  

III.  Extraschedular Consideration

As the RO previously considered 38 C.F.R. § 3.321 relative to 
the facts in this case, the Board has also considered such 
criteria, but the findings in this case do not present such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  There is no evidence that his low back or knee 
disabilities in themselves interfere with employment.  The 
Board notes that the August 1999 VA examination report 
indicated that he was able to seek and maintain employment.  
Further the VA examiner opined that increased physical 
activity would be beneficial.  It is also noted that the 
record does not reflect any periods of hospitalization for 
these disabilities since his separation from service.  Under 
such circumstances, the Board finds that the impairment 
resulting from the veteran's low back and right and left knee 
disabilities are fairly and adequately compensated by the 
currently-assigned schedular evaluations, and the provisions 
of 38 C.F.R. § 3.321 are therefore not for application in 
this case.  


ORDER

An evaluation in excess of 20 percent for service-connected 
low back disability is denied.

An evaluation in excess of 10 percent for service-connected 
right knee disability is denied.

An evaluation in excess of 10 percent for service-connected 
left knee disability is denied.


REMAND

By April 1976 rating decision, the RO denied service 
connection for a neuropsychiatric disability.  Thereafter, 
the veteran sought to reopen the claim in January 1995.  
However, in March 1995, the RO determined that new and 
material evidence, sufficient to reopen the claim, had not 
been submitted.  The veteran submitted a notice of 
disagreement in April 1995, but the RO failed to issue a SOC 
regarding the issue.  When there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a SOC, and the RO 
failure to issue same is a procedural defect.  Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398, 408-410 (1995).  

Pursuant to the provisions of 38 C.F.R. § 19.9(a) (amended 
effective Oct. 8, 1997), if further evidence or clarification 
of the evidence or correction of a procedural defect is 
essential for a proper appellate decision, the Board is 
required to remand the case to the RO for necessary action.  
Thus, the Board must remand this aspect of the veteran's 
claim for preparation of a SOC as to his application to 
reopen the matter of service connection for a psychiatric 
disability.  See VAOPGCPREC 16-92 (July 24, 1992).

Thus, the case is remanded for the following action:

1.  The RO must issue a SOC concerning 
the issue of whether new and material 
evidence has been submitted sufficient to 
reopen a claim of service connection for 
a psychiatric disability, to include all 
potentially applicable law and 
regulations.  The veteran should, of 
course, be advised of the time period 
within which to perfect his appeal.  
38 C.F.R. § 20.302(b) (2000).  

2.  Then, only if he perfects his appeal 
with a timely filed substantive appeal, 
the RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA (to 
be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are 
satisfied.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner. See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical & Statutory Notes). 



		
	J.F. Gough
	Member, Board of Veterans' Appeals

 

